Title: To James Madison from Josef Yznardy, 30 July 1806
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Consular Office of the United States Cadíz 30th. July 1806.

Referring to what I had the honor of addressing you on the 24th. instant enclosing a Packet received from our Chargé d’affaires at Madrid: The object of the present will be to inform you that on the 25th: the United States Ship Constitution H. G. Campbell Commander arrived in this Harbor from Algeciras.  In consequence the necessary Steps on my part were given to obtain Pratique, which against my hopes and to my admiration was denied, except performing forty days Quaranteen, to be counted from the day the Ship sailed from Gibraltar; although having been Nine days (agreeable to Capt. Campbell’s report) in Algeciras Bay, where they obtained pratique the moment they arrived from Gibraltar; the reason for such rigour here, is owing to the Royal Order respecting Arrivals from said Quarter, advised you under date of the 24th. January last; that you may be duly informed that nothing on my part was wanting to obtain pratique for the Ship, I take the liberty of enclosing you Copy of what has been acted in the business duly documented by the Board of Health; having given official information of the whole transaction to our Chargé D’affaires at Madrid that he may make a representation to obtain redress.
Notwithstanding that Commodore Campbell continues valuing on Mr. Meade for every necessary for his Ship, I send alongside every day to offer him my Services, and to Know if he is in want of any thing.
About a thousand Grenadiers of this Garrison marched yesterday for the Camp at St. Roque. orders are issued to complete all the Regiments in this Kingdom out of the Militia; we have waiting in the Bay 17. Ships french and Spanish quite ready
New Commanders for the french Ships in this Bay were arrived from France, and the former Ones have orders to retire and live where they please, with only One third of their pay.
The Marroquí’s have declared War against the Portuguese  Sundry Vessels have been already taken loaded with Wheat.
Monsr. Perignon is arrived at Madrid encharged with a Spetial Mission.  With Sentiments of esteem and respect, I have the honor to be very Sincerely Respected Sir Your most obedt. humble Servant

Josef Yznardy


Government Notes 49 a 52%


3d. August.  The U. S. Ship Constitution continues still in this Harbor.  Between this & the gutt of Gibraltar about Sixteen or Twenty English Privateers are Cruizing.

